^eSPos,
                                       OFFICIAL BUSINESS                                        %
                                       STATE OF TEXAS
                                                                                  3    >V ' « « = ' piincVbowes
                                       PENALTY FOR
                                                                                  02 1R             $
                                       PRIVATE USE                                0006557458     DEC 22 2014
P.O. BOX 12308, CAPITOL STATION
                                                                                  MAILED FROM ZIP CODE 78 701
    AUSTIN, TEXAS 78711




                                  RE: WR-82,324-01           Qt^cmaf
                                  MILYNALEAHA PIERCE
                                               TDC# 1933786

                                              IXIE          773   DC" 1            •tMM.%f.$:i3$$
                                                           RETURN TO SENDER
                                                    NOT   DELIVERABLE AS .ADDRESSED
                                                           U N AR L E TO F OR. WARD

                                             ,BC;    7 8 7:11230808       : *'03--S3:~««^;32--3;l-.2:3